    Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 1 of 59 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO


JANE DOE,
                                                                       Civil Action No:
                                 Plaintiff,



                 -against-


OHIO UNIVERSITY, OHIO UNIVERSITY
BOARD OF TRUSTEES, TAYLOR J. TACKETT,
T. DANE BENNETT, and JASON PINA,

                                 Defendants.


                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

          PLAINTIFF JANE DOE1 (hereinafter referred to as “Plaintiff”), by her attorneys, The

Baker Law Group, P.C. and Nesenoff & Miltenberg, LLP, as and for her complaint against

Defendants Ohio University and the Ohio University Board of Trustees (hereinafter collectively

“Defendant OU” or the “University”), Taylor J. Tackett (“Tackett”), T. Dane Bennett (“Bennett”),

and Jason Pina (“Pina”) (sometimes collectively “Defendants”) respectfully alleges as follows:

                                 THE NATURE OF THE ACTION

          1.     Plaintiff, a graduate of the University, brings this action for damages against

Defendant OU for violations of Title IX of the Educational Amendments of 1972, 20 U.S.C. §1681,

et seq. (“Title IX”) stemming from the University’s gross mishandling and willful disregard of



1
    Plaintiff herein files a motion for leave to file under a pseudonym.

                                               Page 1 of 59
    Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 2 of 59 PAGEID #: 2




Plaintiff’s report of sexual assault, resulting in Plaintiff’s subjection to a hostile educational

environment, harassment, and retaliation by her rapist and his supporters. Plaintiff further brings

this action against all Defendants for violations of the Equal Protection Clause and Due Process

Clause of the Fourteenth Amendment to the United States Constitution pursuant to 42 U.S.C. §

1983 stemming from Defendants’ failure to provide Plaintiff a proper opportunity to be heard and

treating Plaintiff less well than her male attacker, Smith.

          2.     Specifically, while attending the University in the Winter of 2019, Plaintiff was at

a house party with friends from Defendant OU. While at the party, Plaintiff became noticeably

intoxicated to the point of incapacitation; Plaintiff was vomiting in the bathroom, was unable to

talk, could not walk without assistance, and blacked out unconscious in various places in the house.

While Plaintiff was in this most vulnerable state, a fellow University student, “John Smith”

(“Smith”)2 took full advantage of Plaintiff and viciously raped her after many of the partygoers

had left.

          3.     After Plaintiff reported the rape to both the police and the University, she was met

with unmitigated harassment and retaliation from Smith and his friends, many of which were in

classes with Plaintiff at the University. When the harassment was reported to the University,

Defendant OU condoned, authorized, and joined in the further victimization of Plaintiff by, among

other things, refusing to properly investigate Plaintiff’s ongoing persecution from the University’s

students and forcing Plaintiff to bear the brunt of the consequences which should have been meted

out to her harassers. Defendant OU’s abhorrent refusal to investigate the ongoing harassment was

not only a violation of its own Title IX policies and procedures, it also violated federal Title IX


2
    Plaintiff herein refers to her assailant by the pseudonym, John Smith.

                                              Page 2 of 59
  Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 3 of 59 PAGEID #: 3




guidance, which dictated that universities “must” respond to incidents that create a hostile

environment.

       4.      The emotional toll of Plaintiff’s assault, compounded with the daily torment the

University allowed to happen to Plaintiff, decimated Plaintiff’s well-being; during the day,

Plaintiff found herself becoming more and more frightened to leave her apartment for fear of facing

further beratement by students, while at night she often awoke screaming herself out of a

nightmare.

       5.      The only semblance of solace Plaintiff was able to find was the University’s

decision to find Smith responsible for Plaintiff’s assault. However, this relief was short-lived as

the University’s administration quickly worked to overturn its own hearing panel’s decision.

Breaking its own rules and guidelines, and ignoring notification from authorities that there was

sufficient evidence against Smith to convict him of rape in criminal court under a higher burden

of proof, the University inappropriately ordered a re-hearing of Plaintiff’s complaint and, using

the same evidence once relied upon to find Smith responsible for Plaintiff’s rape, cleared Smith of

any wrong-doing. Making matters worse, when Plaintiff attempted to appeal the inappropriate and

unjust reversal of the hearing panel’s initial determination, Defendant OU ignored Plaintiff’s rights

under its own policies and rejected Plaintiff’s attempts at appeal.

       6.      The harassment Plaintiff experienced after she made her initial report of sexual

assault to the University paled in comparison to what she experienced after the University

exonerated Smith of any wrongdoing. Following the decision finding Smith not responsible for




                                             Page 3 of 59
    Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 4 of 59 PAGEID #: 4




Plaintiff’s rape, Smith openly ignored mandates to stay away from Plaintiff as his friends openly

called Plaintiff a liar and accused her of being a racist3.

         7.     Not only did the University ignore complaints from Plaintiff about Smith’s and his

friends’ continued behavior, Defendant OU also ignored notice from the District Attorney’s office

that Smith was ordered by the criminal court judge to stay away from Plaintiff and had been failing

to do so on campus. Instead, Defendant OU turned a blind eye to Plaintiff’s pain and the torment

she endured right under the University’s nose.

         8.     As a result of Defendants’ willful and wanton actions and/or inactions, Plaintiff has

suffered tremendous emotional damages which manifested in a myriad of ways and greatly

threatened Plaintiff’s physical health and well-being. In addition, Plaintiff has suffered further

damages which include, but are not limited to, the loss of educational and career opportunities,

and other direct and consequential damages.

                                           THE PARTIES

         9.     Plaintiff is a natural person and a resident of the state of Michigan.

         10.    Ohio University was at all relevant times, and continues to be, a public university

organized and existing under the laws of the State of Ohio.

         11.    The Ohio University Board of Trustees is comprised of more than ten (10) persons,

appointed by the Governor of Ohio, with the advice and consent of the Ohio Senate, who have the

general obligations to protect the interests of Ohio University, and the rights, safety, and welfare

of its students, including, but not limited to, the students’ rights to be free from sexually abusive

behavior by fellow students, as prohibited by Title IX.


3
    Upon information and belief, Smith is African American.

                                              Page 4 of 59
  Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 5 of 59 PAGEID #: 5




        12.     The Board of Trustees is being named as a defendant in this action to the extent that

it is the proper party notwithstanding, and/or is the real party in interest to defend this action against

the University. Furthermore, the Board of Trustees is the governing body of the University and is

charged by law with the authority and duty to determine policies and to make or approve rules and

regulations to promote the mission of the University. This legally imposed duty includes the

authority to delegate administrative responsibilities to supervise and control the conduct of any

member or segment of the University community who impedes, obstructs, or seriously threatens

the mission of the University, including the rights, safety, and welfare of its students.

        13.     The University receives, and at all relevant times received, federal financial

assistance.

        14.     According to published financial statements for the University, Defendant OU

received approximately $17,300,000.00 in federal government grants and contracts in fiscal year

2019, approximately $18,400,000.00 in federal government grants and contracts in fiscal year

2020, and has budgeted to receive approximately $21,100,000.00 in federal government grants

and contracts in fiscal year 2021. See Ohio University 2021 Budget Book, available at

https://www.ohio.edu/sites/default/files/sites/finance/budget/files/FY21%20Budget%20Book%2

0Final%20Upload.pdf.

        15.     Accordingly, the University is subject to liability under Title IX.

        16.     Defendant Taylor J. Tackett is a natural person, and at all relevant times herein,

was, and continues to be, Defendant OU’s Assistant Dean of Students and Director of Community

Standards and Student Responsibility. Upon information and belief, Tackett is a resident of Ohio.




                                               Page 5 of 59
  Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 6 of 59 PAGEID #: 6




        17.      Defendant T. Dane Bennett is a natural person, and at all relevant times herein, was,

and continues to be, Defendant OU’s Assistant Director of Community Standards and Student

Responsibility. Upon information and belief, Bennett is a resident of Ohio.

        18.      Defendant Jason Pina is a natural person, and at all relevant times herein, was

Defendant OU’s Vice President for Student Affairs. Upon information and belief, Pina is a resident

of New York.

                                  JURISDICTION AND VENUE

        19.      This Court has federal question and diversity jurisdiction pursuant to 28 U.S.C. §

1331 and 28 U.S.C. § 1332 because: (i) the claims arise under the statutes and/or Constitution of

the United States and (ii) Plaintiff and Defendants are citizens of different states and the amount

in controversy exceeds $75,000.

        20.      Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1391

because a substantial part of the events or omissions giving rise to this action occurred in this

judicial district.

                                   FACTUAL ALLEGATIONS

Defendant OU’s History of Fostering and Condoning “Rape Culture” on Campus

        21.      Defendant OU has been widely criticized, locally and nationally, for its failure to

adequately respond to allegations of sexual assault. Unfortunately, Defendant OU has failed to

take the necessary steps to remedy its shortcomings.

        22.      Since 2014, students have been rallying in an attempt to get Defendant OU to take

action against the rape culture on campus. For example, students gathered in 2014 for a “f*ck rape

culture” rally to protest rape culture on Defendant OU’s campus. See Anthony Eliopoulos, Ohio


                                              Page 6 of 59
  Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 7 of 59 PAGEID #: 7




University: F*ck Rape Culture, The New Political (Oct. 24, 2014), available at

https://www.youtube.com/watch?v=y7ExvSwJiXs.

       23.     By way of further example, over 1,000 students signed a petition to ban the

ACACIA fraternity chapter at Defendant OU due to the fact that there had been a “flood” of

complaints that its fraternity members had drugged and raped women. See Ban ACACIA Chapter

at Ohio University, change.org (2014), available at https://www.change.org/p/community-

members-against-sexual-violence-ban-acacia-chapter-at-ohio-university.

       24.     The petition noted that there had been a saying on campus of “ACACIA will rape

ya” for years, yet Defendant OU never stepped in to remedy the matter. Students called for

Defendant OU to take allegations of sexual violence seriously. Id.

       25.     While the University alleged that its investigation into the matter uncovered no

evidence of wrongdoing, ACACIA put on display its endorsement of rape culture yet again in

another instance in 2015, when members stood outside a sorority house singing a sexually explicit

parody of the Beatles song “Hey Jude,” replacing the lyrics with “send nudes, don’t let me down,

take my soft dick and make it harder.” See Laura Donovan, Ohio Fraternity Is Under Fire for This

Incredibly     Sexist      Song,      Attn.com       (Nov.      3,     2015),     available      at

https://archive.attn.com/stories/3983/ohio-fraternity-sings-sexist-song.

       26.     Nevertheless, despite the members’ harassment of females coupled with numerous

allegations of sexual misconduct, the University subsequently found that “the incident did not rise

to a level of violating the university’s sexual misconduct policy, and no hazing was found.” See

Sheridan Hendrix, Ohio University orders second fraternity to suspend activities, The Columbus




                                            Page 7 of 59
  Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 8 of 59 PAGEID #: 8




Dispatch (Oct. 1, 2019), available at https://www.dispatch.com/news/20191001/ohio-university-

orders-second-fraternity-to-suspend-activities.

       27.     However, the fraternity’s rape issue is so widely known that a student organization,

the Ohio University Student Union, passed out pamphlets to freshman students on campus with

the warning: “DO NOT GO TO THE ‘BLUE HOUSE’, THE ACACIA FRATERNITY HOUSE

LOCATED ACROSS FROM THE BP ON COURT ST. THEY ARE NOTORIOUS FOR

DRUGGING THEIR FREE DRINKS AND RAPING GIRLS.” See Debbie Encalada, Ohio

University Students Make Pamphlets Warning Others About Frat That Allegedly “Drugs” and

“Rapes” Girls, Complex (Aug. 28, 2015), available at https://www.complex.com/pop-

culture/2015/08/ohio-university-student-group-warns-students-about-allegedly-rapey-frat.

       28.     ACACIA was once again investigated four years later in 2019, and even then, the

University declined to acknowledge the fraternity’s longstanding history of sexual assault. Rather,

the University issued a cease-and-desist letter to the fraternity when it discovered one member’s

academic journal entry which stated that he was required to clean houses as part of a hazing

process. See Greg Piper, Ohio University suspends fraternity because it made pledges… clean

houses, The College Fix (Oct. 25, 2019), available at https://www.thecollegefix.com/ohio-

university-suspended-fraternity-because-it-made-pledges-clean-houses/. Clearly, Defendant OU

took cleaning houses more seriously than allegations of sexual assault.

       29.     Upon information and belief, ACACIA is still operating as a campus recognized

fraternity to this date, and the University has failed to take any steps to address the fraternity’s

sexual assault issue.




                                            Page 8 of 59
    Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 9 of 59 PAGEID #: 9




         30.    Unfortunately, the issue of sexual assault at Defendant OU has not been limited to

the fraternity scene, but is also a campus-wide issue.

         31.    In 2017, hundreds gathered to protest Defendant OU’s handling of a university

professor who was found guilty of sexually assaulting multiple female students. The University

received at least six different complaints about the professor dating back as early as 2003, yet the

University did not open up an investigation until 2016. See Ryan Powers, Why Isn’t OU Taking

Action?,         SocialistWorker.org         (Mar.          1,      2017),        available        at

https://socialistworker.org/2017/03/01/why-isnt-ou-taking-action.

         32.    Incredibly, despite the fact that the professor was found guilty of sexual misconduct

following an eight-month long internal investigation, he was only placed on a temporary

administrative leave, remained as an employee of Defendant OU, and was promoted while on

leave. Id.

         33.    The issue of sexual assault on campus continued to increase, as from the very

beginning of the Fall 2018 semester, reports of rape escalated at an alarming rate. Numerous

students tweeted about the rape problem on campus with one tweet reporting that there had been

four reported rapes in the first week and a half of the semester4. The tweet went viral, gaining over

37,000 retweets and 147,000 likes.

         34.    These reported rapes occurred during Defendant OU’s welcome week, where

numerous off-campus student organizations hung banners displaying repulsive, sexually-explicit

language.




4
    https://twitter.com/torihelmke/status/1037504778572648448

                                             Page 9 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 10 of 59 PAGEID #: 10




          35.   The University itself even admitted that this was not a new problem, as the campus-

wide University statement acknowledged that multiple faculty members were “appalled that these

signs continue to appear year after year.” See Ensuring a safe, warm and welcoming environment

at Ohio University, Ohio University News (Aug. 28, 2018) (emphasis added). Nevertheless, the

University took no measures beyond mere words to alter the campus culture.

          36.   In light of the repugnant signs, students at Defendant OU opened an exhibit in the

University’s Baker Center which displayed the clothes survivors were wearing when they were

assaulted. The exhibit was put together to protest Defendant OU’s rape culture and victim blaming

that happened all too often. See Heather Willard, Exhibit sparks conversation on rape culture in

Athens,         Athens       Messenger        (Sept.        9,      2018),       available       at

https://www.athensmessenger.com/spotlight/exhibit-sparks-conversation-on-rape-culture-in-

athens/article_10fb2715-ba7a-5053-bf0a-e5423fd1919b.html.

          37.   Reports continued to rise, with over twelve sexual assaults reported between the

beginning of the semester in late August to the end of September. Students gathered to march in

protest of the campus rape culture. See Danielle Silva, Ohio University students rally against

sexual assault admis spate of rape reports, NBC News (Sept. 29, 2018), available at

https://www.nbcnews.com/news/us-news/ohio-university-students-rally-against-sexual-assault-

amid-spate-rape-n913551.

          38.   In the Fall 2018 semester alone, the Defendant OU police department received 28

reports of rape, nearly matching in one semester the total instances of sexual misconduct reported

for all of 2017. See Terry Smith, 2018’s Top Dozen Local Stories (part 2), The Athens News (Jan.




                                            Page 10 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 11 of 59 PAGEID #: 11




2,   2019),   available   at   https://www.athensnews.com/news/local/s-top-dozen-local-stories-

part/article_fb62d0b0-0eb8-11e9-8189-8fae5eca67f0.html.

       39.     In response to the numerous reported rapes, media sources cited Defendant OU’s

“lackadaisical response to sexual violence on campus,” and students called for “more serious

action” to be taken when such reports are raised to the campus police. See Ryan Powers and Max

Hannum, An Epidemic of Sexual Assault at Ohio University, SocialistWorker.org (Oct. 1, 2018),

available     at   https://socialistworker.org/2018/10/01/an-epidemic-of-sexual-assault-at-ohio-

university.

       40.     Despite the University’s claims that it was committed to addressing complaints of

sexual misconduct, Defendant OU failed to provide adequate training to its employees. In January

of 2019, a female student filed a lawsuit against Defendant OU claiming that mandatory reporters

at the University were not trained to report her complaints of sexual harassment by a University

professor to the Title IX office, thereby letting the harassment continue. Defendant OU’s failure

to train its employees resulted in a $90,000 settlement. See Ben Peters, Settlement reached in OU

sexual harassment suit (Jun. 9, 2020).

       41.     Unfortunately, this case represents more of the same – Defendant OU’s inadequate

and lackadaisical response to allegations of sexual assault. Although the University may claim in

statements to take complaints of sexual misconduct seriously, the University has proven that its

words mean little to nothing as it has failed to take action to actually change Defendant OU’s

campus rape culture.




                                           Page 11 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 12 of 59 PAGEID #: 12




Plaintiff is Sexually Assaulted by a Fellow Student

          42.    February 23, 2019 started out as a fairly normal day for Plaintiff. She was taking

20 credit-hours for the Spring of 2019, so she was incredibly focused on her schoolwork. In the

morning, she met with a group to work on a project.

          43.    Once the meeting was over, Plaintiff went to a bar with a friend of hers, “Witness

A”, and drank one champagne slushie.

          44.    Later that evening, Plaintiff and Witness A went to a party located at an off-campus

house where Smith lived with a number of his fraternity brothers and friends. Plaintiff knew the

students that lived in the house because at one point prior, she had plans to live there herself. She

had no prior romantic relationship with any of the occupants of the house, but rather, she viewed

them all as brothers.

          45.    When Plaintiff and Witness A arrived at the party, there were about 50 to 100

people present. Plaintiff stayed with Witness A and drank two small Styrofoam cups of Jungle

Juice5.

          46.    Once the house ran out of Jungle Juice, Plaintiff briefly left the party with Witness

A and purchased an oversized bottle of wine from a local liquor store.

          47.    When she returned to the party, Plaintiff began drinking the wine and offered to

share the wine with others.

          48.    Plaintiff continued to socialize with her friends at the party and continued to drink

heavily from the wine bottle she had purchased. Plaintiff recalls watching her friends play the

drinking game “Beer Die.”


5
    Jungle Juice is a mix of everclear, vodka, or other liquor with Kool Aid or juice.

                                              Page 12 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 13 of 59 PAGEID #: 13




       49.     At some point, Plaintiff blacked out in a Coleman-style folding chair.

       50.     Upon information and belief, Plaintiff was far more intoxicated than she realized

and was losing control of her own motor and cognitive functions.

       51.     Some time later, when Plaintiff awoke and attempted to get up from the chair, she

immediately fell down. Plaintiff was unable to navigate the room on her own and had no control

of her surroundings.

       52.     Witness A then helped Plaintiff into the bathroom, where Plaintiff became violently

sick and began to throw up. While in the bathroom, Plaintiff hit her head on the sink and then fell

asleep while vomiting in the bathroom.

       53.     At one point, another friend, “Witness D” came into the bathroom to help Plaintiff

up, as she was at that point completely unable to move on her own. Witness A and Witness D had

to physically pick Plaintiff up off the ground and help her walk to the couch; Plaintiff was

completely incapacitated.

       54.     Plaintiff was not having coherent thoughts, but merely remembers being confused.

She had her phone with her but was unable to text people. She was also unable to hold a

conversation with Witness A. Plaintiff then blacked out unconscious on the couch.

       55.     While Plaintiff was on the couch, there were numerous photos taken of her by the

party attendees. Smith published two Snapchat posts poking fun at the fact that Plaintiff was passed

out on the couch.

       56.     Witness A waited at the party with Plaintiff until approximately 4:00 a.m. At that

point, Plaintiff was still blacked out from her alcohol consumption.




                                            Page 13 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 14 of 59 PAGEID #: 14




       57.     The next Plaintiff can recall, she woke up in a dark room, unaware of where she

was. She was leaned up against an armrest, and Smith was aggressively kissing her. Plaintiff was

still unable to talk or move, and she could not get him to stop.

       58.     While Smith was kissing her, Plaintiff felt her phone vibrate against her leg but she

was helpless to answer or reach for it. It happened to be a text message from Witness A saying,

“You drank too much. Sorry I had to leave you.” Plaintiff was alone with Smith and had no ability

to stop his advances or cry out for help.

       59.     From this point forward, Plaintiff went in and out of consciousness.

       60.     The next thing Plaintiff remembered is being in Smith’s bed. Plaintiff had no

knowledge of how she got into his bedroom. At that point, Plaintiff was still unable to move, and

she was completely naked. She did not know where her clothes were or how they got removed.

       61.     Smith then performed oral sex on Plaintiff. After he stopped, Smith used his hands

to hold down Plaintiff’s wrists and immediately began having sexual intercourse with Plaintiff

without her consent.

       62.     Plaintiff, already unable to move on her own, let alone while being held down,

could not get Smith off of her. Plaintiff repeatedly attempted to say that she needed to go home,

but found she was still unable to speak.

       63.     While Smith took sexual advantage of Plaintiff, he slapped Plaintiff’s face, spit in

her eyes, and told Plaintiff to call him “Daddy.”

       64.     Plaintiff eventually was able to utter to Smith that she needed to go home, but Smith

ignored her and, in fact, fell asleep on top of her while still penetrating her.




                                             Page 14 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 15 of 59 PAGEID #: 15




       65.     Plaintiff began to gain back the ability to move and attempted to wiggle out from

underneath Smith, but she was trapped beneath her assaulter, a man much larger and stronger than

her.

       66.     In fear, Plaintiff had no choice but to wait until Smith woke up. When he did

awaken, Plaintiff, still barely able to talk or move, stated that she needed to go home.

       67.     However, Smith again dismissed her, said “sorry,” and continued to have

intercourse with Plaintiff without her consent. Smith then ejaculated inside of Plaintiff without a

condom.

       68.     After Smith got off of her, Plaintiff gathered whatever strength she could find,

looked around, grabbed the first clothes she could locate, and scrambled to leave; all she could

focus on was getting away from Smith.

Plaintiff Reports the Assault to Numerous Outcry Witnesses
Before Formally Reporting the Assault to Police and the University

       69.     After Plaintiff left, she went to Witness A’s house because it was on the way back

to her house, but the door was locked. Plaintiff then hurried to her home, walking about 30 minutes

alone to get back to her house.

       70.     It was as if Plaintiff was in a blur; Plaintiff’s mind raced to comprehend what had

happened to her.

       71.     Once Plaintiff got back to her house, she called a number of her friends in an

attempt to talk about her traumatic experience.

       72.     At approximately 6:30 a.m., “Witness C” answered the phone and Plaintiff told her

what happened. Witness C told Plaintiff that she needed to go to the hospital and report what

happened.

                                            Page 15 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 16 of 59 PAGEID #: 16




       73.     Plaintiff spoke to Witness C, Witness D, Witness A, her parents, and another friend,

“Witness E”, about the incident in the early morning hours following the Assault.

       74.     Despite all of her friends and family advising her that she should go to the hospital,

it was not until a mutual friend of Plaintiff and Smith advised that he was aware that Smith had

similarly attacked other women that Plaintiff found the strength to formally report her Assault.

Plaintiff did not want to stay silent for fear that Smith would get away with what he had done and

victimize another person.

       75.     On or about February 24, 2019, Witness C and Witness D picked up Plaintiff and

took her to the hospital where a rape examination was performed.

       76.     A few days after the Assault, Plaintiff reported the incident to Defendant OU’s Title

IX office.

       77.     Specifically, on February 27, 2019, Plaintiff submitted a Sexual Misconduct,

Relationship Violence, and Stalking Incident Report to Defendant OU (the “Complaint”).

       78.     Upon information and belief, Plaintiff’s Complaint was forwarded to the

University’s Office of University Equity and Civil Rights Compliance (the “ECRC Office”).

       79.     The Complaint gave a short but detailed summary of Plaintiff’s recollection of the

Assault and named Smith as her attacker.

       80.     Plaintiff also made a formal criminal complaint with the local police department.

       81.     Following her criminal and internal school reports, Plaintiff was contacted by the

University to discuss her Complaint and to schedule a time to come in for a further interview.




                                            Page 16 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 17 of 59 PAGEID #: 17




       82.     Upon information and belief, in light of the simultaneous complaints submitted by

Plaintiff to the police and the University, the police and District Attorney’s office made it a point

to keep the University updated on its investigation and to share information with Defendant OU.

Relevant Portions of Defendant OU’s Internal Policies

       83.     In February of 2019, Defendant OU maintained a sexual misconduct policy,

codified in University Policy 03.004 (the “Policy”).

       84.     Upon information and belief, Plaintiff’s Complaint implicated two potential Policy

violations for non-consensual sexual contact and non-consensual sexual intercourse.

       85.     The Policy defined Non-Consensual Sexual Contact as,

               vaginal or anal penetration by any body or foreign object [or] oral
               copulation (mouth to genital contact or genital to mouth contact),
               however slight by a person upon a person without consent.

       86.     The Policy defined Non-Consensual Sexual Intercourse as,

               intentional contact with the breasts, buttocks, groin, or genitals,
               [including] touching another with any of these body parts, or making
               another touch you or themselves with any of these body parts, [or]
               any intentional bodily contact in a sexual manner by a person upon
               a person without consent.

       87.     With respect to consent, the Policy provided,

               Consent must be informed, knowing, and voluntary. Consent must
               be clear and unambiguous for each participant throughout any
               sexual encounter. Consent to some sexual acts does not imply
               consent to others, nor does past consent to a given act imply ongoing
               or future consent. Consent can be revoked at any time. For all of
               these reasons, sexual partners must evaluate consent in an ongoing
               fashion and should communicate clearly with each other throughout
               any sexual encounter.

               Consent cannot be obtained from someone who is asleep or
               otherwise mentally or physically incapacitated, whether due to
               alcohol, drugs, or some other condition. Consent cannot be obtained

                                            Page 17 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 18 of 59 PAGEID #: 18




               by threat, coercion, or force. Agreement given under such conditions
               does not constitute consent. In order to give effective consent, one
               must be of legal age.

       88.     Defendant OU also maintained a Student Sexual Misconduct, Relationship

Violence, and Stalking Process (the “Process Document”), which was meant to be used to

“adjudicate alleged student violations of [Defendant OU’s] sexual misconduct policy…”

       89.     The Process Document described the process for investigation and adjudicating

reports of sexual misconduct, including sexual assault, involving student respondents.

       90.     Accordingly, the Process Document applied to Plaintiff’s Complaint.

       91.     Pursuant to the Process Document, once the ERCR Office received a report of

sexual misconduct, the office was required to conduct a preliminary assessment to determine if a

formal investigation was warranted.

       92.     In addition, the ERCR Office determined if any interim measures were appropriate.

       93.     Pursuant to the Process Document, interim measures were available even if a formal

investigation was not warranted and could include:

                  •   Administrative directives for no contact;
                  •   Temporary or permanent re-assignment of housing;
                  •   Restriction of access to particular areas of campus;
                  •   Altered academic arrangements (moving an individual from
                      class, completing work online, etc.);
                  •   Designated “safe hours” of use for communal spaces on
                      campus [ ]; and, in some instances
                  •   Interim suspension of the respondent

       94.     If a formal investigation was deemed warranted, there would be two investigators

assigned from the University’s “investigator pool”, who were charged with conducting “a prompt,

thorough, and impartial investigation.”



                                           Page 18 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 19 of 59 PAGEID #: 19




       95.     With respect to the investigation, the Process Document provided, in relevant part:

               Investigation will consist of interviews with the complainant,
               respondent, and relevant witnesses. Witness names may be supplied
               by either or both the complainant and respondent. [ ] Additionally,
               the investigative team may determine through other means that they
               need to speak with someone and seek that person out independently.
               Witness interviews will be limited in scope to the relevant facts of
               the matter. Character witnesses and witnesses without relevant
               information will not be interviewed.

               At times, investigations may uncover additional information that
               warrants the removal or addition of charges against the
               respondent…

               At the conclusion of the investigation, the investigative team will
               write an investigative report. The investigative report will include
               the following:

                   •   The names of the investigative team;
                   •   Applicable policies to the matter;
                   •   A list of involved parties;
                   •   A brief history of the investigation;
                   •   Overview of allegations;
                   •   The violations that were alleged to have occurred;
                   •   Summaries of the interviews the investigative team
                       conducted; [and]
                   •   Other information as deemed relevant by the investigators.

       96.     With respect to timing, the Process Document provided only that “every effort will

be made to investigate and resolve allegations as quickly as possible.” The Process Document

further advised that there may be delays in the process and, if that were to occur, the parties to the

investigation would be notified.

       97.     Pursuant to Process each party was entitled to an opportunity to review the

investigative report with the investigators and the information and materials considered by the

investigators as part of the investigation.



                                              Page 19 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 20 of 59 PAGEID #: 20




     98.   Pursuant to the Process Document, the next step in the process was a hearing.

     99.   Specifically, the Process Document provided, in relevant part:

           A hearing will be conducted for all matters that are not resolved by
           the respondent accepting responsibility after the pre-hearing
           meeting. [ ]. The hearing authority will use the preponderance of the
           evidence standard in making their decision as to whether or not
           university policy was violated. Both members of the hearing
           authority must agree that the standard of proof has been met. If the
           members of the hearing authority disagree, there will be no finding
           of violation.

           All hearings under this process will be closed to the public. At
           designated times during the hearing, the complainant and
           respondent, or their advisors, may ask relevant questions directly of
           each other and witnesses. The hearing authority will determine if
           questions are relevant. [ ]. If the hearing authority determines that a
           question is not relevant, the party asking the question may choose to
           reword the question or provide supporting information as to the
           relevance of the question for further consideration by the hearing
           authority. The hearing authority also reserves the right to disallow
           or require the parties to reword questions that have already been
           asked and answered. In addition, it is expected that all parties will
           ask and answer questions in a manner that maintains civility
           throughout the proceeding.

           …

           The following is a guide as to how the hearing will be conducted:

               •   The hearing authority will begin the hearing by discussing
                   expectations for the hearing.
               •   The hearing authority will give a brief overview of the nature
                   of the allegations.
               •   The hearing authority may ask the investigative team
                   clarifying questions regarding the investigation at any point
                   during the hearing.
               •   The complainant will be given an opportunity to respond to
                   the investigative report.
               •   The hearing authority will have an opportunity to ask
                   complainant questions.



                                        Page 20 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 21 of 59 PAGEID #: 21




               •   The respondent, or their advisor, will be given the
                   opportunity to ask relevant questions of the complainant as
                   described above.
               •   The respondent will be given an opportunity to respond to
                   the investigative report.
               •   The hearing authority will have an opportunity to ask
                   respondent questions.
               •   The complainant, or their advisor, will be given the
                   opportunity to ask relevant questions of the respondent as
                   described above.
               •   The hearing authority will call witnesses and ask them
                   questions.
               •   The complainant, or their advisor, will be given the
                   opportunity to ask relevant questions of witnesses as
                   described above.
               •   The respondent, or their advisor, will be given the
                   opportunity to ask relevant questions of the witnesses as
                   described above.
               •   The complainant will be given the opportunity to make a
                   summary statement, including an impact statement if any,
                   and any requested sanctioning considerations.
               •   The respondent will be given the opportunity to make a
                   summary statement, including an impact statement if any,
                   and any requested sanctioning considerations.

           …

           At the end of the hearing, the hearing panel will go into closed
           session to deliberate on findings and, if applicable, sanctions.

           …

           Both parties will receive a formal written notice of the outcome of
           the hearing within five business days of the conclusion of the
           hearing, with a copy to the Title IX Coordinator. The finding of
           violation or not in violation will be given, along with a rationale for
           why the decision was made. If there is a finding of violation, the
           sanction will also be given, along with a rationale as to why that
           sanction was chosen. Sanctions, if any, will be determined in
           accordance with the sanctioning guidelines for sexual misconduct
           maintained by the Office of Community Standards and Student
           Responsibility.



                                        Page 21 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 22 of 59 PAGEID #: 22




       100.      If either interested party to an investigation was dissatisfied with the outcome, the

Process Document provided a limited opportunity to appeal.

       101.      Specifically, the Process Document provided, in relevant part:

                 Both the complainant and the respondent will have five business
                 days from the written notification of the decision to appeal. Both
                 parties have the right to appeal on the following grounds:

                    •   Inappropriate sanction (cases of clear abuse of discretion by
                        the hearing authority);
                    •   A procedural defect occurred that significantly impacted the
                        outcome of the hearing; and/or
                    •   Discovery of new and significant information that could
                        have affected the outcome of the hearing and that was not
                        known or could not reasonably have been discovered and/or
                        presented at the time of the hearing.

                 If either party submits an appeal, that appeal will be shared with the
                 other party who will then have five business days to write a rebuttal.
                 [ ]. The appeals and rebuttals will be submitted to [Defendant OU’s
                 Community Standards and Student Responsibility (“CSSR”)], who
                 will forward them with the case file, to the vice president for student
                 affairs or designee. [ ]. The vice president or designee may uphold
                 the decision, alter the sanction, order a new hearing, or remand the
                 matter to the original hearing authority as appropriate. The appeal
                 process is not a re-hearing on the matter. It is a closed process and
                 is limited to the review of written documents and the case file.

       102.      The final step in the process was the issuance of Defendant OU’s final

determination.

       103.      Regarding same, the Process Document provided, in relevant part:

                 If there is no appeal, the hearing chair will issue a notice of final
                 determination to both the complainant and respondent once the
                 appeal period has passed with a copy to the Title IX coordinator. If
                 there is an appeal, the vice president for student affairs will issue a
                 letter stating the outcome of the appeal. The letter will be sent to
                 both the complainant and respondent with a copy to the Title IX
                 coordinator and the director of CSSR. Unless a new hearing is


                                              Page 22 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 23 of 59 PAGEID #: 23




               granted, the letter from the vice president for student affairs is
               considered the notice of final determination.

Defendant OU Initiates an Investigation into Plaintiff’s Complaint

       104.    Pursuant to the Process Document, Defendant OU assigned Jessica Cook

(“Investigator Cook”) and Jacqueline Fausnight (“Investigator Fausnight”) (collectively the

“Investigators”) to investigate Plaintiff’s Complaint against Smith.

       105.    On or about March 5, 2019, Plaintiff met with the Investigators. The purpose of the

March 5th meeting was to introduce Plaintiff to the Investigators and discuss the University’s

process and procedures with Plaintiff.

       106.    At that time, Plaintiff was advised of the process for investigating the Complaint,

her right to choose whether or not to be present for a hearing regarding the Complaint, and her

right to have an advisor throughout the process.

       107.    Pursuant to the Process Document, Plaintiff was entitled to a “Process Advisor”

who was a “[m]ember of the university community who has been specifically trained to provide

information to complainants or respondents regarding the process.”

       108.    The University provided Plaintiff with a Process Advisor named “Andrew.”

       109.    However, after just a short while working with Andrew, it was obvious to Plaintiff

that he was very inexperienced, and there was no apparent evidence that Andrew had received any

formal training in the Title IX, investigation, or adjudication processes that Plaintiff was expected

to participate in following her Complaint.

       110.    Also on March 5, 2019, Defendant OU issued a No Contact Directive (“NCD”)

which barred both direct and indirect contact between Plaintiff and Smith.



                                             Page 23 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 24 of 59 PAGEID #: 24




       111.    Upon information and belief, the NCD was designed to protect Plaintiff while on

campus.

       112.    As part of their investigation, the Investigators interviewed several witnesses,

beginning with Plaintiff.

       113.    Curiously, despite the fact that Plaintiff had submitted the Complaint on February

27th, it was not until over a month later that the Investigators spoke with her substantively about

the Assault and her Complaint.

       114.    Plaintiff was interviewed on April 1, 2019.

       115.    During her interview, Plaintiff truthfully and candidly shared the harrowing

experience of being assaulted by Smith, including information related to her activities both the day

before and days after the Assault.

       116.    Following Plaintiff’s interview, the Investigators met with and interviewed several

witnesses who were believed to have knowledge of the Assault and/or Plaintiff’s and Smith’s

activities on the night of the Assault.

       117.    Many of the witnesses interviewed by the Investigators corroborated Plaintiff’s

allegations and attested to Plaintiff’s obvious state of inebriation.

       118.    Specifically, when interviewed,

               a.      Witness A told the Investigators that Plaintiff (i) had been drinking some
                       form of alcohol from around 6:00 p.m. onward on the night of the Assault;
                       (ii) had “blacked out” and “face-planted on the floor”, (iii) was “like a
                       zombie”; (iv) could not walk properly; (v) was “puking a bunch in the toilet”
                       and banged her head on the toilet and the floor of the bathroom; and (vi)
                       could not properly talk or walk. Witness A further advised that while he
                       could not recall exactly who saw Plaintiff in such a state, it was very open
                       and obvious that Plaintiff was incapacitated from alcohol and that Smith
                       was present when Witness A was with Plaintiff in her incapacitated state.


                                             Page 24 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 25 of 59 PAGEID #: 25




                       Witness A further noted that on the night of the Assault, Smith was “the
                       most sober” Witness A had ever seen him.

               b.      Witness D told the Investigators that (i) Plaintiff’s intoxication level
                       progressively worsened throughout the night of the party to the point that
                       Plaintiff was “trashed” and “passed out”; (ii) after Plaintiff was already
                       visibly drunk, she continued to drink a “big, hefty” bottle of wine; (iii)
                       Smith was present in the room when Plaintiff was brought from the
                       bathroom where she was sick and was passed out on couch; (iv) after he
                       smoked marijuana with Smith, Smith was “kinda chill” and not
                       belligerently drunk; and (v) he was surprised Plaintiff would have been able
                       to physically walk on her own given her state of inebriation at the end of
                       the party.

               c.      Witness F told the Investigators that Plaintiff was throwing up in the
                       bathroom on the night of the party and that Plaintiff indicated she did not
                       know where she was. Witness F estimated that Plaintiff was a “10 on the
                       10-point intoxication scale” with 10 meaning passed out drunk.

               d.      “Witness K” told the Investigators that Plaintiff was “nearly falling down”,
                       “incoherent”, and “was just completely overtaken” on the night of the
                       Assault.

       119.    Moreover, many of the witnesses submitted evidence demonstrating Plaintiff’s

state of intoxication, including pictures and videos.

       120.    In one of the submitted photos, Plaintiff is displayed blacked out and unconscious

slumped over a “Coleman” style chair.

       121.    In yet another photo, Plaintiff is seen drunk and sick on the floor in the bathroom.

       122.    The video, which was taken by Smith on the night of the Assault, showed, among

other things, (i) an image of Plaintiff again blacked out and unconscious laying half on the floor

and half on a couch, and (ii) an image of Plaintiff blacked out and unconscious laying under a

blanket on the couch with what appeared to be a half full drink in a cup. The images in the video

were, upon information and belief, taken roughly three hours apart.



                                            Page 25 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 26 of 59 PAGEID #: 26




       123.    Notably, the Investigators did not interview Smith until May 1, 2019, a whole

month after Plaintiff’s interview, close to two months after the NCD was issued, and three weeks

after Smith had an official notice meeting about the Complaint and had spoken to a number of

witnesses involved in the Investigation.

       124.    During his interview, Smith’s summary of events contradicted a number of

witnesses, particularly with respect to his and Plaintiff’s respective levels of intoxication and

awareness on the night of the Assault.

       125.    In his interview, Smith accused Plaintiff of being the aggressor on the night of the

Assault.

       126.    Notably, however, when Smith discussed his actions after the Assault, he

conveniently did not tell the Investigators that he had sent a text to a friend wherein he stated that

he was “a piece of shit for this one” and admitted that he hooked up with Plaintiff and was “99

percent sure she (meaning Plaintiff) was completely gone (meaning incapacitated).”

       127.    The text message was eventually submitted to the Investigators by another witness,

“Witness M” who was the friend Smith sent the message to.

Plaintiff is Forced to Attend the University Alongside her Assaulter
And Is Subjected to Further Harassment and Bullying By Smith and His Friends

       128.    Throughout the investigation, the NCD was in place which, in theory, prohibited

Smith and Plaintiff from having any direct or indirect contact with one another.

       129.    Despite the NCD, however, Plaintiff was forced to attend the University alongside

Smith which made it increasingly more difficult to feel safe on her own college campus.

       130.    Making matters worse, it quickly became evident that Smith, and those aligned with

him, had little to no interest in complying with the mandates of the NCD.

                                            Page 26 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 27 of 59 PAGEID #: 27




       131.    During the pendency of the investigation, Plaintiff was enrolled in and attended

several classes alongside Smith’s friends, many of which were also former friends and

acquaintances of Plaintiff.

       132.    It was clear to Plaintiff that these individuals no longer harbored any positive

feelings towards her, and fully resented her for her Complaint against Smith.

       133.    Smith’s friends frequently tormented Plaintiff in the classroom with comments

demeaning her character, calling her a liar, and accusing her of filing her Complaint against Smith,

an African American man, because she was racist.

       134.    In addition, Plaintiff was part of a “cluster” class which incorporated four

disciplines/subject classes into one conglomerate course.

       135.    As part of the cluster class, Plaintiff was required to work in a group setting with

her fellow classmates in order to complete a rather large and complex assignment.

       136.    Plaintiff’s grade in the cluster class was predominantly, if not wholly, dependent

on that group assignment.

       137.    Unfortunately, the members of Plaintiff’s cluster were, upon information and

belief, friends of Smith. In addition, many other students who were not directly acquainted with

Smith engaged in gossip spreading rumors about Plaintiff that were, upon information and belief,

started by Smith and his friends.

       138.    These students made it a point to annoy, harass, and belittle Plaintiff on a constant

basis during class.

       139.    The stress and anxiety Plaintiff experienced as a result of the continued harassment

she experienced from peers in retaliation for her Complaint felt insurmountable.


                                            Page 27 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 28 of 59 PAGEID #: 28




       140.    Plaintiff felt targeted, isolated, and deeply depressed; she began missing classes out

of fear of experiencing further torment, and lost so much sleep and weight that she was forced to

undergo emergency hernia surgery.

       141.    The more Plaintiff tried to avoid the harassment and protect herself, the worse it

became. After Plaintiff stopped going to classes in order to attend therapy sessions, Smith’s friends

created a social media, specifically Snap Chat, group dedicated to following Plaintiff when she

ventured onto campus and taking photos of her.

       142.    In response to her rapid weight loss and depression, rumors began circulating that

Plaintiff had cancer. Though this should have been a cause for alarm and concern for civilized

individuals, it only served as another means and reason to ridicule and target Plaintiff on campus.

       143.    Upon information and belief, the rumors were spread by Smith and his friends.

       144.    It was as though every time Plaintiff stepped outside of her personal living space at

the University, she was put up for display to be torn down for Smith’s and his friends’ enjoyment.

       145.    The harassment from fellow students was so open and notorious that other members

of Plaintiff’s class spoke out on Plaintiff’s behalf, and asked Plaintiff’s professor to step in and do

something.

       146.    Plaintiff also reported the continued harassment, which she felt was targeted

towards her because of her Complaint, to the University hoping that Defendant OU would step in

and help protect her.

       147.    On the contrary, in response to Plaintiff’s and Plaintiff’s classmates’ reports of

ongoing harassment, the University blamed Plaintiff and put additional burdens on Plaintiff to

account for and address the harassment.


                                             Page 28 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 29 of 59 PAGEID #: 29




       148.    By way of example, after Plaintiff reported to her professor, Lori Marchese

(“Marchese”), that the reason she had missed class was due to the ongoing rumors and gossip from

peers, the trauma of her Assault, and the feeling that the classroom was no longer a safe

environment, Marchese responded that she was not surprised that the students in class were acting

“less than mature” but assured Plaintiff that “eventually you will get stronger and be able to deal

with these scenarios.”

       149.    Apparently, Marchese felt that the appropriate response to learning her student’s

classroom had become an unsafe environment was to tell Plaintiff not to worry because eventually

she would be strong enough of a person. It seemed that in Marchese’s eyes, Plaintiff was just too

naïve at that time to know how to properly deal with rape, retaliation, and sexual harassment.

       150.    In addition, Marchese advised Plaintiff that moving forward, she believed it was

better for Plaintiff to simply stop attending class. Marchese was sure to tell Plaintiff that the

absences could be excused with a doctor’s note but that Plaintiff would remain responsible for

finding ways to teach herself all of the material she missed.

       151.    Plaintiff also reported the ongoing harassment to the Investigators. In response,

Plaintiff was told that there was “not much” the University could do.

       152.    In essence, the University’s response was to let Plaintiff know that it supported her

efforts to fix the problem herself.

       153.    The University, however, took no steps to investigate the ongoing harassment itself,

and did not take any steps to remedy the harassment.




                                            Page 29 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 30 of 59 PAGEID #: 30




       154.    While Plaintiff was left to shutter herself away and withdraw from her educational

environment, her tormentors were permitted to go about and continue their campaign against her

without consequence.

Defendant OU Finds Smith Responsible for Sexually Assaulting Plaintiff

       155.    Following the conclusion of the investigation, the Investigators released an

investigative report detailing their investigation and the information gathered from interviews and

documents (the “Report”).

       156.    As evident from the Report, Defendant OU had amassed significant evidence

corroborating Plaintiff’s Complaint and supporting Smith’s responsibility for the Assault.

       157.    Such evidence included, but was not limited to:

               a.      Plaintiff’s first-hand testimony regarding what she experienced before,
                       during, and after the Assault;

               b.      Witness testimony regarding Plaintiff’s obviously high level of
                       intoxication, incoherency, and incapacitation on the night of the Assault;

               c.      Photographic and video evidence of Plaintiff’s high level of intoxication,
                       incoherency, and incapacitation on the night of the Assault;

               d.      Witness testimony indicating that Respondent was not as intoxicated as
                       Plaintiff on the night of the Assault;

               e.      Text messages from Smith indicating he knew he had “fucked up”, was a
                       “piece of shit” and admitting that he had “hooked up” with Plaintiff and was
                       “99 percent sure [Plaintiff] was completely gone”; and

               f.      Witness testimony from Plaintiff’s outreach witnesses regarding the
                       Assault.




                                           Page 30 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 31 of 59 PAGEID #: 31




       158.    Notably, the Report was devoid of any facts, allegations, or mere mention of the

continued harassment Plaintiff experienced from Smith and fellow students after the Complaint

was submitted.

       159.    Following the Report, the University convened a Hearing Panel to adjudicate

Plaintiff’s Complaint and Smith’s responsibility.

       160.    The Hearing Panel consisted of Tackett and Bennett.

       161.    Plaintiff noticed a marked difference in how she was treated during the hearing

versus how Smith was treated.

       162.    Indeed, even before the hearing, the Hearing Panel had showed obvious favor

towards Smith in scheduling and refused to accommodate any of Plaintiff’s scheduling conflicts

which led to Plaintiff having to take off two days of work from her new internship to attend the

hearing.

       163.    Moreover, during the hearing, the Hearing Panel permitted Smith to, at several

points in time, directly address and scream at Plaintiff.

       164.    When the direct attacks on Plaintiff during the hearing became too much to bear,

Plaintiff excused herself from the hearing to step outside but requested that her advisor and support

person, “M.H.”, remain in the hearing room so the hearing could continue.

       165.    Plaintiff saw no problem with this as she had previously been advised that she was

not required to be present for the hearing in order for it to move forward.

       166.    Despite this, and in spite of Plaintiff’s obvious distress, the Hearing Panel forced

Plaintiff to return to the hearing and adamantly refused to continue with the hearing without her

being physically present.


                                            Page 31 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 32 of 59 PAGEID #: 32




       167.    On or about July 8, 2019, the Hearing Panel issued an outcome letter advising of

the University’s conclusions regarding Plaintiff’s Complaint against Smith.

       168.    Relying on the credible evidence, including witness testimony and the text message

sent by Smith to Witness M, the Hearing Panel found Smith responsible for Sexual Misconduct –

Non-Consensual Sexual Intercourse and Sexual Misconduct – Non-Consensual Sexual Contact

under the Policy (the “Initial Determination”)

       169.    As a consequence, the Hearing Panel suggested permanent and immediate

expulsion as the appropriate measure of discipline (the “Sanction”).

       170.    Part of the University’s basis for the Initial Determination and Sanction was the

text message Smith sent the morning following the Assault, where he indicated that he was “99

percent sure” that Plaintiff was incapacitated, or “gone”, at the time he engaged in sexual

intercourse with her.

       171.    Plaintiff felt relieved that the University had seemingly considered all of the

evidence and had come to the correct and just conclusion. Despite how difficult the experience

had been, Plaintiff finally felt confident that making her Complaint to Defendant OU was the

proper action to take and Smith would finally be held accountable for his actions.

Defendant OU Breaks Its Own Policy to Allow Smith to Clear His Name

       172.    Pursuant to the Process Document, both Plaintiff and Smith were permitted five

business days to appeal the Initial Determination and/or Sanction. If submitted, the appeal would

be considered by Defendant OU’s Vice President for Student Affairs, Pina.

       173.    The Process Document included a finite and exhaustive list of bases for appeal.




                                           Page 32 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 33 of 59 PAGEID #: 33




       174.     The bases for appeal were strictly limited to: (i) inappropriate sanction; (ii)

procedural defect in the original hearing; and (iii) presence of new evidence that was not available

at the time of the hearing.

       175.     With respect to an appeal on the basis of a procedural defect, the appeal must

demonstrate that a procedural defect occurred that was “substantial enough to change the outcome

of the finding.”

       176.     With respect to an appeal on the basis of new evidence, the new evidence must be

that which “was not available at the time of the original investigation.”

       177.     On or about July 15, 2019, Smith submitted an appeal of the Initial Determination

and Sanction.

       178.     In his appeal, Smith purported to base his appeal on a procedural defect in the

original investigation and hearing.

       179.     Although Smith alleged to have been filing his appeal based on a procedural defect,

nowhere in Smith’s appeal does he actually point to a procedural defect in the process afforded to

him.

       180.     Rather, Smith’s appeal was dedicated entirely to his disagreement with the Hearing

Panel’s interpretation of the evidence submitted, namely the text message he sent regarding the

Assault and his knowledge that Plaintiff was incapacitated.

       181.     In essence, Smith’s appeal was solely based on his disagreement with the fact that

he had been found responsible for sexual assault and expelled as a result.

       182.        At no point did Smith point to a legitimate procedural error in the Title IX process

afforded to him so as to warrant a proper appeal of the Initial Determination.


                                               Page 33 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 34 of 59 PAGEID #: 34




       183.    Nor did Smith attempt to introduce new evidence for Pina’s consideration.

       184.    Rather, Smith pointed to the evidence that had already been submitted and

considered by the Hearing Panel, noted his disagreement with how the evidence was used and

analyzed by the Hearing Panel, and stated he thought it was “unfair” to him.

       185.    Smith’s utter and obvious failure to submit an appeal on any one of the permissible

bases should have been fatal to his appeal. However, in a damaging and utterly unfounded turn of

events, Pina chose to forego the University’s strict policies, and allowed Smith’s appeal to go

forward.

Despite the Overwhelming Evidence, Defendant OU Astonishingly Changes Its Mind About
Smith’s Guilt

       186.    In response to Smith’s appeal, Pina ordered that a re-hearing take place on the sole

issue of Smith’s knowledge of Plaintiff’s incapacitation on the night of the Assault.

       187.    Plaintiff was dumbfounded; the Hearing Panel had already fully analyzed the

evidence, which significantly supported the fact that Smith was aware, or at a minimum should

have been aware, that Plaintiff was nearly entirely incapacitated on the night of the Assault.

       188.    Plaintiff could not understand how or why the University would ever entertain such

a procedurally and substantively deficient appeal which amounted to nothing more than Smith

expressing his displeasure with the Initial Determination.

       189.    On or about September 6, 2019, Plaintiff participated in the limited re-hearing

related to her Complaint. The limited re-hearing was before the same Hearing Panel.

       190.    During the limited re-hearing, the Hearing Panel allowed Smith to elaborate on his

actions the evening of the Assault. Smith artfully presented his side of the story and often times



                                            Page 34 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 35 of 59 PAGEID #: 35




contradicted his earlier statements to investigators in order to match what witnesses had presented

during their prior interviews and testimony.

        191.   At no point in time did Smith present any new evidence to the Hearing Panel during

the limited re-hearing.

        192.   Plaintiff was hopeful that the Hearing Panel would once again see-through Smith’s

desperate attempt to avoid responsibility for his actions, properly assess the evidence and render a

just result.

        193.   In contrast, on September 17, 2019, the Hearing Panel reversed its Initial

Determination and found Smith not responsible for any policy violations (the “Final

Determination”).

        194.   Specifically, the Hearing Panel, upon information and belief in fear of further

complaints of unfairness from Smith and allowing Smith, the male respondent, the benefit of every

doubt, held instead that Smith could not have known that Plaintiff was incapacitated at the time of

the Assault.

        195.   In so doing, the Hearing Panel ignored the same credible evidence it once relied

upon to find Smith responsible in the Initial Determination.

        196.   In a feeble attempt to justify its unfathomable decision, the Hearing Panel opined

that it was possible that Plaintiff had at some undetermined point (unknown to both the Hearing

Panel, Smith, and Plaintiff) gone from incapacitated to merely very drunk, and therefore she could

not have been Assaulted.




                                            Page 35 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 36 of 59 PAGEID #: 36




       197.    As a result of the Final Determination, Smith was cleared of all wrong-doing and

Policy violations, and his expulsion was nullified; Smith was permitted to continue attending the

University without consequence.

       198.    Notably, between Smith’s filing of his appeal and the Final Determination, Smith

had been arrested and criminally charged for raping Plaintiff.

       199.    Plaintiff dutifully advised the University that the evidence against Smith was

sufficient to bring criminal charges based on a higher standard of proof (beyond a reasonable

doubt). This apparently did not factor into the Hearing Panel’s deliberations, as the panel seemed

determined to clear Smith’s name.

The University Refuses to Allow Plaintiff the Same Rights and Opportunities as Smith

       200.    Plaintiff felt crushed and demoralized at the University’s stark change in its

decision; she could not understand how all the evidence that supported a finding against Smith

originally was allowed to be reviewed and then used to exonerate him at the University.

       201.    At the time Plaintiff learned of the Final Determination, she was advised of her

appeal rights under the Process Document.

       202.    Based on the notification provided by the University, the limits on the appeal,

particularly the limited bases for appeal, were the same as after the Initial Determination was

rendered.

       203.    Plaintiff spoke with Tackett about her right to appeal and the potential basis for her

appeal being, among other things, the arbitrary and nonsensical change in the Hearing Panel’s

assessment of the evidence.




                                            Page 36 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 37 of 59 PAGEID #: 37




       204.    Appallingly, Plaintiff was told that, without new evidence, the University would

not entertain any appeal by her and would not, under any circumstances, be willing to review the

evidence again.

       205.    Indeed, Plaintiff was told that she could not appeal the decision just because she

did not like it. Curiously, that was exactly what Pina allowed Smith to do.

       206.    Despite Tackett’s obvious attempts to dissuade Plaintiff from filing an appeal of

the Final Determination, Plaintiff still submitted an appeal.

       207.    Plaintiff submitted her appeal on the basis of an inappropriate sanction, which

included the basis that the Hearing Panel abused its authority in rendering its conclusions.

       208.    Here, there was ample evidence that the Hearing Panel had abused its authority

including, but not limited to, the fact that it allowed Smith to submit an appeal merely because he

was dissatisfied with the result and not on any legitimate basis, and relied upon conjecture and

assumptions to find Plaintiff may have stopped being incapacitated and therefore could not have

been raped.

       209.    Despite the ample evidence, again Pina sided with Smith and denied Plaintiff’s

appeal. Notably, Pina did not elaborate on the reasons for denying Plaintiff’s appeal but rather

stated simply, “[a]fter reviewing your appeal and the record on the matter, I am upholding the

finding of ‘Not in Violation’…”

Smith Returns to Campus and Makes Plaintiff’s Life a Living Hell While the University
Stands by and Watches

       210.    Following the reversal of the Initial Determination and Sanction, and the denial of

Plaintiff’s appeal, Plaintiff was forced to go back to the University alongside Smith.

       211.    Indeed, the University even rescinded the NCD between Plaintiff and Smith.

                                            Page 37 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 38 of 59 PAGEID #: 38




        212.    Plaintiff dreaded having to return to the University which had failed to protect her

and which was now allowing Smith to roam freely without any limitation on his actions or

protections for Plaintiff.

        213.    Following the Final Determination, Plaintiff would consistently and routinely see

Smith on campus, as though he was purposefully putting himself in Plaintiff’s path. Every time

Plaintiff saw Smith, her memories were triggered and she fell deeper and deeper into depression

and an emotional spiral.

        214.    Making matters worse, at the time Plaintiff returned to the University, Smith had

already been indicted on criminal charges for her rape and was subject to a protective order

requiring him to stay away from Plaintiff.

        215.    Smith routinely violated the protective order to the point that both Plaintiff and the

District Attorney spoke to the University to ask the University to step in and help protect Plaintiff.

Again, the University did nothing.

        216.    Smith’s behavior escalated and, on at least one occasion, he brazenly walked right

up to Plaintiff and Plaintiff’s friends while out at a bar.

        217.    After Plaintiff reported this incident to the District Attorney and the University, it

was only the District Attorney who stepped in and requested a warrant for Smith’s arrest on the

basis that he violated his bond and the protective order.

        218.    In light of Smith’s violation of the protective order, he was arrested.

        219.    Not only did Plaintiff have to contend with Smith’s behavior, she also continued to

experience harassment from Smith’s friends, who continued to call her names, spread rumors, and

openly tell her “even the school knows you’re full of shit.”


                                              Page 38 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 39 of 59 PAGEID #: 39




Smith Pleads Guilty in Criminal Court to Plaintiff’s Assault

       220.     On or about July 21, 2020, Smith pled guilty to a charge of Sexual Battery in

violation of Ohio’s criminal code Section 2907.03(A)(2) which, under Ohio law, is a felony in the

third degree.

       221.     Sexual Battery under Ohio’s criminal code is defined as the engagement of sexual

conduct with another when, as applicable here, “the offender knows that the other person's ability

to appraise the nature of or control the other person's own conduct is substantially impaired,” See

R. C. 2907.03 (A)(2) (sexual battery) (emphasis added).

       222.     As a result of his guilty plea, Smith is currently serving a three-year prison sentence.

Plaintiff is Left in Shambles

       223.     As expected, Plaintiff suffered emotionally following the Assault.

       224.     However, Plaintiff did not, and arguably could not, have expected how much the

University’s gross mishandling of her Complaint would exacerbate and compound upon her

already frail emotional and physical well-being.

       225.     As a result of Defendant OU’s actions and inactions, Plaintiff was forced to suffer

ongoing bullying, harassment, and retaliation by her peers who lashed out at her for her Complaint.

The emotional toll this harassment took on Plaintiff was only made worse by the University’s

lackadaisical and borderline victim blaming response to Plaintiff’s cries for help.

       226.     However, things hit an all time low for Plaintiff after the University, without

sufficient basis, overturned its own decision and cleared Smith of all charges, even when the

University knew he had admitted to knowing Plaintiff was incapacitated during the Assault and




                                             Page 39 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 40 of 59 PAGEID #: 40




knew there was sufficient evidence to proceed with criminal charges under a higher burden of

proof.

         227.   Plaintiff’s emotional well-being spiraled out of control. Though she sought help

with mental health physicians, she still fell into a deep depression which, to date, she still suffers

from.

         228.   As a result of the deterioration of her mental health, Plaintiff suffered physically

and fell behind in her school work, resulting in her delayed graduation and a delayed start to her

job prospects and career.

                                      CAUSES OF ACTION
                         AS AND FOR A FIRST CAUSE OF ACTION
     (Violation of Title IX of the Education Amendments of 1972: Deliberate Indifference to
                                   Plaintiff’s Specific Complaints)
                                     (As Against Defendant OU)

         229.   Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.

         230.   Title IX of the Education Amendments of 1972 provides, in relevant part, that: “No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity receiving

Federal financial assistance.”

         231.   Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding.

         232.   Defendant OU receives federal funding.

         233.   Title IX is enforceable through a private right of action.




                                             Page 40 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 41 of 59 PAGEID #: 41




       234.    Both the Department of Education and the Department of Justice have promulgated

regulations under Title IX that require a school to “adopt and publish grievance procedures

providing for the prompt and equitable resolution of student… complaints alleging any action

which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (Dep’t of

Education); 28 C.F.R. § 54.135(b) (Dep’t of Justice) (emphasis added).

       235.    The failure of a university to promptly and adequately address complaints of sexual

assault and/or harassment amounts to “deliberate indifference” for which Defendant OU may be

held liable under Title IX.

       236.    Defendant OU acted with deliberate indifference to known acts of sexual assault

and harassment when it, among other things, (i) failed to investigate Plaintiff’s complaints of

continued harassment from peers and her assaulter following her Complaint; (ii) further victimized

Plaintiff in response to Plaintiff’s complaints of ongoing harassment from peers; (iii) permitted

Smith to submit a deficient appeal; (iv) failed to properly assess and/or ignored the evidence

against Smith in favor of reversing the Initial Determination against him; (v) rescinded the NCD

thereby leaving Plaintiff vulnerable to further harassment which Plaintiff in fact experienced; and

(vi) failed to properly protect Plaintiff after notification that Smith was harassing Plaintiff in

violation of a lawful protective order.

       237.    Defendant OU’s actions constitute deliberate indifference as its inadequate

investigation and remedies to Plaintiff’s complaints were clearly unreasonable in light of the

known circumstances, including the gravity of the allegations and the severity and pervasiveness

of the alleged misconduct.




                                           Page 41 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 42 of 59 PAGEID #: 42




       238.    Defendant OU’s failure to promptly and adequately respond to Plaintiff’s complaint

of sexual assault against Smith and Plaintiff’s complaints of ongoing harassment both during and

after the investigation subjected Plaintiff to further harassment and retaliation as well as a sexually

hostile environment, which was so severe, pervasive, and objectively offensive that it effectively

denied Plaintiff access to educational opportunities at Defendant OU.

       239.    As a direct and proximate result of Defendant OU’s deliberate indifference to

Plaintiff’s complaints of sexual misconduct in violation of Title IX, Plaintiff was subjected to a

hostile educational environment while attempting to pursue her education on Defendant OU’s

campus.

       240.    As a direct and proximate result of Defendant OU’s deliberate indifference to

Plaintiff’s complaints of sexual misconduct in violation of Title IX, Plaintiff was deprived of her

access to educational opportunities as she was, inter alia, unable to adequately focus on her studies

in light of the sexual assault and continuing sexual harassment that the University refused to

remedy. As a result, Plaintiff’s grades were negatively impacted, and Plaintiff’s graduation was

significantly delayed.

       241.    As a direct and proximate result of Defendant OU’s deliberate indifference to

Plaintiff’s complaints of sexual misconduct in violation of Title IX, Plaintiff has suffered and

continues to suffer significant, severe, and ongoing emotional distress and mental anguish.

       242.    In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, including, without limitation, damages to physical well-being, emotional and

psychological damages, past and future economic losses, loss of educational and career

opportunities, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.


                                             Page 42 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 43 of 59 PAGEID #: 43




                        AS AND FOR A SECOND CAUSE OF ACTION
   (Violation of Title IX of the Education Amendments of 1972: Sexually Hostile Environment)
                                    (As Against Defendant OU)

        243.    Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.

        244.    Title IX of the Education Amendments of 1972 provides, in relevant part, that: “No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity receiving

Federal financial assistance.”

        245.    Title IX prohibits federally-funded institutions from engaging in discrimination on

the basis of sex.

        246.    Sexual harassment is included within the meaning of “discrimination” under Title

IX.

        247.    Sexual harassment of a student creates a hostile environment if the conduct is

sufficiently severe that it denies or limits a student’s ability to participate in or benefit from

educational programs.

        248.    A single instance of rape is sufficiently severe to create a hostile education

environment.

        249.    Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding.

        250.    Defendant OU receives federal funding.

        251.    Title IX is enforceable through a private right of action.




                                             Page 43 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 44 of 59 PAGEID #: 44




       252.    Both the Department of Education and the Department of Justice have promulgated

regulations under Title IX that require a school to “adopt and publish grievance procedures

providing for the prompt and equitable resolution of student… complaints alleging any action

which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (Dep’t of

Education); 28 C.F.R. § 54.135(b) (Dep’t of Justice) (emphasis added).

       253.    The failure of a university to promptly and adequately address complaints of sexual

assault and/or harassment amounts to “deliberate indifference” for which Defendant OU may be

held liable under Title IX.

       254.    Defendant OU acted with deliberate indifference to known acts of sexual assault

and harassment when it, among other things, (i) failed to investigate Plaintiff’s complaints of

continued harassment from peers and her assaulter following her Complaint; (ii) further victimized

Plaintiff in response to Plaintiff’s complaints of ongoing harassment from peers; (iii) permitted

Smith to submit a deficient appeal; (iv) failed to properly assess and/or ignored the evidence

against Smith in favor of reversing the Initial Determination against him; (v) rescinded the NCD

thereby leaving Plaintiff vulnerable to further harassment which Plaintiff in fact experienced; and

(vi) failed to properly protect Plaintiff after notification that Smith was harassing Plaintiff in

violation of a lawful protective order.

       255.    Defendant OU’s failure to promptly and adequately respond to Plaintiff’s complaint

of sexual assault against Smith and Plaintiff’s complaints of ongoing harassment both during and

after the investigation subjected Plaintiff to further harassment and retaliation as well as a sexually

hostile environment, which was so severe, pervasive, and objectively offensive that it effectively

denied Plaintiff access to educational opportunities at Defendant OU.


                                             Page 44 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 45 of 59 PAGEID #: 45




        256.    As a direct and proximate result of Defendant OU’s deliberate indifference to

Plaintiff’s complaints of sexual misconduct in violation of Title IX, Plaintiff was subjected to a

hostile educational environment while attempting to pursue her education on Defendant OU’s

campus.

        257.    As a direct and proximate result of Defendant OU’s actions and/or inactions in

response to Plaintiff’s complaints of sexual misconduct, Plaintiff was deprived of her access to

educational opportunities as she was, inter alia, unable to adequately focus on her studies in light

of the sexual assault and continuing sexual harassment that the University refused to remedy. As

a result, Plaintiff’s grades were negatively impacted, and Plaintiff’s graduation was significantly

delayed.

        258.    As a direct and proximate result of Defendant OU’s actions and/or inactions in

response to Plaintiff’s complaints of sexual misconduct, Plaintiff has suffered and continues to

suffer significant, severe, and ongoing emotional distress and mental anguish.

        259.    In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, including, without limitation, damages to physical well-being, emotional and

psychological damages, past and future economic losses, loss of educational and career

opportunities, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

                         AS AND FOR A THIRD CAUSE OF ACTION
 (Violation of Title IX of the Education Amendments of 1972: Policy of Deliberate Indifference)
                                    (As Against Defendant OU)

        260.    Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.




                                            Page 45 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 46 of 59 PAGEID #: 46




       261.    To successfully claim that a university defendant violated Title IX through a policy

of deliberate indifference, plaintiff must establish that the school was “on actual notice that [its]

specific policies and responses to sexual assault were deficient, and [its] subsequent failure to

remedy these policies was the proximate cause of [the plaintiff’s] sexual assault.” Tubbs v. Stony

Brook Univ., 343 F. Supp. 3d 292, 319 (S.D.N.Y. 2018).

       262.    Defendant OU was aware, or at a minimum reasonably should have been aware,

that sexual assault had become a pervasive issue on its campus in light of, among other things, (i)

student outcry; (ii) local and national media attention highlighting Defendant OU”s sexual assault

issue and campus rape culture; and (iii) the mass amounts of reports of sexual assault perpetrated

against Defendant OU’s female students.

       263.    In light of this knowledge, Defendant OU maintained and/or condoned and/or

implemented policies, procedures, and practices that were insufficient to adequately and promptly

address sexual misconduct on Defendant OU’s campus and which left victims of sexual

misconduct vulnerable on Defendant OU’s campus.

       264.    Through these policies, procedures, and practices, Defendant OU created and/or

condoned and/or were deliberately indifferent to a culture of sexual hostility and violence against

women by, among other things, (i) failing to adequately investigate complaints of sexual assault

and sexual misconduct from female students; (ii) permitting male students, including and

especially fraternity members, to openly harass and use sexually explicit language towards the

University’s female students without consequence; (iii) permitting male respondents the benefit of

every doubt and allowing male respondents in sexual misconduct disciplinary proceedings to

disregard the rules and procedures meant to afford equal protection to complainants and


                                            Page 46 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 47 of 59 PAGEID #: 47




respondents; permitting female students to be subjected to ongoing retaliation and harassment after

submitting reports of sexual misconduct; and (iv) blaming female victims of sexual misconduct

for ongoing harassment from male peers.

       265.    Defendant OU was aware of the deficiencies in its policies, procedures, and

practices and intentionally and/or willfully and/or deliberately failed to remedy such policies,

procedures, and practices leading to a sexually hostile campus rape culture at Defendant OU.

       266.    Defendant OU’s sexually hostile policies and practices were a proximate cause of

Plaintiff’s subjection to months of sexual harassment in the form of (i) a sexual assault by one of

Defendant OU’s male students; (ii) a hostile educational environment; and (iii) ongoing and

prolonged harassment by forcing Plaintiff to interact with her assailant and his peers in her daily

academic life leading to further harassment and retaliation which Defendant OU refused to

investigate or remedy.

       267.    As a direct and proximate result of Defendant OU’s policies and condonation of a

sexually hostile “rape culture” on campus, Plaintiff was subjected to a sexual assault, sexual

harassment, and hostile educational environment.

       268.    As a direct and proximate result of Defendant OU’s policies and condonation of a

sexually hostile “rape culture” on campus, Plaintiff was deprived of her access to educational

opportunities as she was, inter alia, unable to adequately focus on her studies in light of the sexual

assault and continuing sexual harassment that the University refused to remedy. As a result,

Plaintiff’s grades were negatively impacted, and Plaintiff’s graduation was significantly delayed.




                                            Page 47 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 48 of 59 PAGEID #: 48




        269.    As a direct and proximate result of Defendant OU’s policies and condonation of a

sexually hostile “rape culture” on campus, Plaintiff has suffered and continues to suffer significant,

severe, and ongoing emotional distress and mental anguish.

        270.    In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, including, without limitation, damages to physical well-being, emotional and

psychological damages, past and future economic losses, loss of educational and career

opportunities, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

                      AS AND FOR A FOURTH CAUSE OF ACTION
  (Violation of the Due Process Clause of the 14th Amendment of the United States Constitution
                     pursuant to 42 U.S.C. § 1983: Procedural Due Process)
                                   (As Against All Defendants)

        271.    Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.

        272.    The Fourteenth Amendment to the United States Constitution provides that no state

shall “deprive any person of life, liberty, or property, without due process of law.”

        273.    In this case, Defendants are state actors subject to the Fourteenth Amendment.

        274.    Defendants had an independent obligation to Plaintiff to afford Plaintiff proper

notice and an opportunity to be heard as it related to her complaints of sexual assault and sexual

misconduct against Smith and her peers.

        275.    Section 1983 of Title 42 of the U.S. Code provides in pertinent part:

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory or the District of
                Columbia, subjects, or causes to be subjected, any citizen of the
                United States or other person within the jurisdiction thereof to the
                deprivation of any rights, privileges, or immunities secured by the
                Constitution and laws, shall be liable to the party injured in an action
                at law, suit in equity, or other proper proceeding for redress. . . .

                                             Page 48 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 49 of 59 PAGEID #: 49




       276.    A person has a protected liberty interest in her good name, reputation, honor, and

integrity, of which she cannot be deprived without due process.

       277.    A person has a protected property interest in pursuing her education, as well as in

future educational and employment opportunities and occupational liberty, of which she cannot be

deprived without due process.

       278.    It is well established that Fourteenth Amendment due process protections are

required in higher education disciplinary proceedings.

       279.    Defendant OU and the individual Defendants Tackett, Bennett, and Pina, as agents

of Defendant OU, had a duty to provide Ohio’s students equal protection and due process of law

by and through any and all policies and procedures set forth by the University.

       280.    Plaintiff was entitled to a meaningful opportunity to be heard and process

commensurate with the seriousness of the allegations she lodged against Smith and her peers.

       281.    As set forth herein and above, Defendants flagrantly violated Plaintiff’s clearly

established rights under the Due Process Clause of the Fourteenth Amendment by, among other

things, (i) disallowing Plaintiff the opportunity to properly appeal the Final Determination under

the same basis and standards Smith was permitted to appeal the Initial Determination and (ii)

depriving Plaintiff of her right to report and be heard related to her complaints of ongoing sexual

harassment and retaliation following submission of her Complaint against Smith.

       282.    Defendants’ procedures were defective and violated due process.

       283.    As a result, Defendants failed to provide Plaintiff with the basic due process

protections that they are required to provide students involved in student disciplinary proceeding.



                                           Page 49 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 50 of 59 PAGEID #: 50




        284.    Defendants, as well as other agents, representatives, and employees of Defendant

OU, were acting under color of state law when they showed intentional, outrageous, and reckless

disregard for Plaintiff’s constitutional rights.

        285.    Defendants all agreed to, approved, and ratified this unconstitutional conduct as

described above.

        286.    As a result of these due process violations, Plaintiff suffered, and continues to

suffer, ongoing harm, including, but not limited to, damages to her reputation, loss of employment

and educational opportunities, severe emotional trauma, and other economic and non-economic

damages.

        287.    In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, including, without limitation, damages to physical well-being, emotional and

psychological damages, past and future economic losses, loss of educational and career

opportunities, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

        288.    In addition, Plaintiff is entitled to an injunction enjoining violations of the

Fourteenth Amendment in the process of investigating and adjudicating sexual misconduct

complaints.

                        AS AND FOR A FIFTH CAUSE OF ACTION
  (Violation of the Due Process Clause of the 14th Amendment of the United States Constitution
                     pursuant to 42 U.S.C. § 1983: Substantive Due Process)
                                   (As Against All Defendants)

        289.    Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.

        290.    The Fourteenth Amendment to the United States Constitution provides that no state

shall “deprive any person of life, liberty, or property, without due process of law.”

                                              Page 50 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 51 of 59 PAGEID #: 51




       291.    In this case, Defendants are state actors subject to the Fourteenth Amendment.

       292.    Section 1983 of Title 42 of the U.S. Code provides in pertinent part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress. . . .

       293.    “The right to bodily integrity, including the right to be free from sexual assault, is

protected by the substantive Due Process Clause” of the Fourteenth Amendment to the United

States Constitution. See Lipian v. Univ. of Michigan, 453 F.Supp.3d 937, 965 (S.D. Mich 2020)

(citing Doe v. Claiborne Cty., Tenn. By & Through Claiborne Cty. Bd. of Educ., 103 F.3d 495,

506-07 (6th Cir. 1996)).

       294.    A school may be held liable for instituting and/or maintaining and/or condoning a

policy that causes a student to be subject to sexual assault. See Id.

       295.    As set forth herein and above, Defendants were aware, or at a minimum reasonably

should have been aware, that sexual assault had become a pervasive issue on its campus in light

of, among other things, (i) student outcry; (ii) local and national media attention highlighting

Defendant OU’s sexual assault issue and campus rape culture; and (iii) the mass amounts of reports

of sexual assault perpetrated against Defendant OU’s female students.

       296.    In light of this knowledge, Defendants maintained and/or condoned and/or

implemented policies, procedures, and practices that were insufficient to adequately and promptly

address sexual misconduct on Defendant OU’s campus and which left victims of sexual

misconduct vulnerable on Defendant OU’s campus.


                                             Page 51 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 52 of 59 PAGEID #: 52




       297.    Through these policies, procedures, and practices, Defendants created and/or

condoned and/or were deliberately indifferent to a culture of sexual hostility and violence against

women by, among other things, (i) failing to adequately investigate complaints of sexual assault

and sexual misconduct from female students; (ii) permitting male students, including and

especially fraternity members, to openly harass and use sexually explicit language towards the

University’s female students without consequence; (iii) permitting male respondents the benefit of

every doubt and allowing male respondents in sexual misconduct disciplinary proceedings to

disregard the rules and procedures meant to afford equal protection to complainants and

respondents; permitting female students to be subjected to ongoing retaliation and harassment after

submitting reports of sexual misconduct; and (iv) blaming female victims of sexual misconduct

for ongoing harassment from male peers.

       298.    Defendants were aware of the deficiencies in its policies, procedures, and practices

and intentionally and/or willfully and/or deliberately failed to remedy such policies, procedures,

and practices leading to a sexually hostile campus rape culture at Defendant OU.

       299.    Defendant OU’s sexually hostile policies and practices were a proximate cause of

Plaintiff’s subjection to months of sexual harassment in the form of (i) a sexual assault by one of

Defendant OU’s male students; (ii) a hostile educational environment; and (iii) ongoing and

prolonged harassment by forcing Plaintiff to interact with her assailant and his peers in her daily

academic life leading to further harassment and retaliation which Defendant OU refused to

investigate or remedy.

       300.    Defendants’ procedures were defective and violated due process.




                                           Page 52 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 53 of 59 PAGEID #: 53




        301.    As a result, Defendants failed to provide Plaintiff with the basic due process

protections that they are required to provide students involved in student disciplinary proceeding.

        302.    Defendants, as well as other agents, representatives, and employees of Defendant

OU, were acting under color of state law when they showed intentional, outrageous, and reckless

disregard for Plaintiff’s constitutional rights.

        303.    Defendants all agreed to, approved, and ratified this unconstitutional conduct as

described above.

        304.    As a result of these due process violations, Plaintiff suffered, and continues to

suffer, ongoing harm, including, but not limited to, damages to her reputation, loss of employment

and educational opportunities, severe emotional trauma, and other economic and non-economic

damages.

        305.    In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, including, without limitation, damages to physical well-being, emotional and

psychological damages, past and future economic losses, loss of educational and career

opportunities, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

        306.    In addition, Plaintiff is entitled to an injunction enjoining violations of the

Fourteenth Amendment in the process of investigating and adjudicating sexual misconduct

complaints.

                        AS AND FOR A SIXTH CAUSE OF ACTION
      (Violation of the Equal Protection Clause of the 14th Amendment to the United States
               Constitution pursuant to 42 U.S.C. § 1983: Gender Discrimination)
                                  (As Against All Defendants)

        307.    Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.

                                              Page 53 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 54 of 59 PAGEID #: 54




        308.    Plaintiff is a female and is, therefore, a member of a protected class.

        309.    The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution mandates that “[n]o state shall… deny any person within its jurisdiction the equal

protection of the law.”

        310.    The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution is enforceable through 42 U.S.C. § 1983, which provides, in relevant part:

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State or Territory or the District of
                Columbia, subjects, or causes to be subjected, any citizen of the
                United States or other person within the jurisdiction thereof to the
                deprivation of any rights, privileges, or immunities secured by the
                Constitution and laws, shall be liable to the party injured in an action
                at law, suit in equity, or other proper proceeding for redress…

        311.    As set forth herein and above, Defendants subjected Plaintiff, the female

complainant, to differential treatment vis-à-vis Smith, the male respondent, and treated Plaintiff

less well than Smith on the basis of Plaintiff’s gender by, among other things, (i) subjecting

Plaintiff to a sexual assault and sexual harassment through their policies condoning and/or

endorsing a campus “rape culture”; (ii) failing to provide Plaintiff equal process and appeal rights

as compared to her male assailant, Smith; (iii) permitting Smith to further harass Plaintiff on

campus without consequence; and (iv) subjecting Plaintiff to a hostile education environment.

        312.    Defendants, as well as other agents, representatives, and employees of Defendant

OU, were acting under color of state law when they showed intentional, outrageous, and reckless

disregard for Plaintiff’s constitutional rights.

        313.    Defendants all agreed to, approved, and ratified this unconstitutional conduct as

described above.


                                              Page 54 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 55 of 59 PAGEID #: 55




       314.     As a result of these constitutional violations, Plaintiff suffered, and continues to

suffer, ongoing harm, including, but not limited to, damages to her reputation, loss of employment

and educational opportunities, severe emotional trauma, and other economic and non-economic

damages.

       315.     In light of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, including, without limitation, damages to physical well-being, emotional and

psychological damages, past and future economic losses, loss of educational and career

opportunities, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

       316.     In addition, Plaintiff is entitled to an injunction enjoining violations of the

Fourteenth Amendment in the process of investigating and adjudicating sexual misconduct

complaints.

                                DEMAND FOR A JURY TRIAL

       317.     Pursuant to FRCP 38(b), Plaintiff hereby demands a trial by jury on all claims.

                                     PRAYER FOR RELIEF

       WHEREFORE, for the foregoing reasons, Plaintiff seeks a judgment against Defendants

as follows:

        (i)     An Order enjoining Defendants, along with their agents, employees, and those
                acting in concert therewith, from unlawful discrimination on the basis of sex,
                including the failure to address, prevent and/or remedy sexual harassment;

        (ii)    An Order enjoining Defendants, along with their agents, employees, and those
                acting in concert therewith, from retaliating against Plaintiff;

        (iii)   On the first cause of action against Defendant OU for violation of Title IX of the
                Education Amendments of 1972: deliberate indifference to Plaintiff’s complaints
                of sexual misconduct, a judgment awarding Plaintiff damages in an amount to be
                determined at trial, including, without limitation, reimbursement of and
                prepayment for all of Plaintiff’s tuition or related expenses, payment of Plaintiff’s

                                            Page 55 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 56 of 59 PAGEID #: 56




              expenses incurred as a consequence of the Assault of Defendant OU’s response
              thereto, damages to physical well-being, emotional and psychological damages,
              past and future economic losses, loss of educational and career opportunities,
              together with prejudgment interest, attorneys’ fees, expenses, costs and
              disbursements;

      (iv)    On the second cause of action against Defendant OU for violation of Title IX of
              the Education Amendments of 1972: hostile environment to, a judgment awarding
              Plaintiff damages in an amount to be determined at trial, including, without
              limitation, reimbursement of and prepayment for all of Plaintiff’s tuition or related
              expenses, payment of Plaintiff’s expenses incurred as a consequence of the Assault
              of Defendant OU’s response thereto, damages to physical well-being, emotional
              and psychological damages, past and future economic losses, loss of educational
              and career opportunities, together with prejudgment interest, attorneys’ fees,
              expenses, costs and disbursements;

      (v)     On the third cause of action against Defendant OU for violation of Title IX of the
              Education Amendments of 1972: policy of deliberate indifference to sexual
              misconduct, a judgment awarding Plaintiff damages in an amount to be determined
              at trial, including, without limitation, reimbursement of and prepayment for all of
              Plaintiff’s tuition or related expenses, payment of Plaintiff’s expenses incurred as
              a consequence of the Assault of Defendant OU’s response thereto, damages to
              physical well-being, emotional and psychological damages, past and future
              economic losses, loss of educational and career opportunities, together with
              prejudgment interest, attorneys’ fees, expenses, costs and disbursements;

      (vi)    On the fourth cause of action against Defendant OU, for violation of the Fourteenth
              Amendment to the United States Constitution: procedural due process, a judgment
              awarding Plaintiff damages in an amount to be determined at trial, including,
              without limitation, reimbursement of and prepayment for all of Plaintiff’s tuition
              or related expenses, payment of Plaintiff’s expenses incurred as a consequence of
              the Assault of Defendant OU’s response thereto, damages to physical well-being,
              emotional and psychological damages, past and future economic losses, loss of
              educational and career opportunities, together with prejudgment interest,
              attorneys’ fees, expenses, costs and disbursements;

      (vii)   On the fourth cause of action against Tackett, Bennett, and Pina in their individual
              capacities for violation to the Fourteenth Amendment of the United States
              Constitution: procedural due process, a judgment awarding Plaintiff damages in
              an amount to be determined at trial, including, without limitation, reimbursement
              of and prepayment for all of Plaintiff’s tuition or related expenses, payment of
              Plaintiff’s expenses incurred as a consequence of the Assault of Defendants’
              response thereto, damages to physical well-being, emotional and psychological
              damages, past and future economic losses, loss of educational and career

                                          Page 56 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 57 of 59 PAGEID #: 57




               opportunities, together with prejudgment interest, attorneys’ fees, expenses, costs
               and disbursements;

      (viii)   On the fifth cause of action against Defendant OU for violation of the Fourteenth
               Amendment to the United States Constitution: substantive due process, a judgment
               awarding Plaintiff damages in an amount to be determined at trial, including,
               without limitation, reimbursement of and prepayment for all of Plaintiff’s tuition
               or related expenses, payment of Plaintiff’s expenses incurred as a consequence of
               the Assault of Defendant OU’s response thereto, damages to physical well-being,
               emotional and psychological damages, past and future economic losses, loss of
               educational and career opportunities, together with prejudgment interest,
               attorneys’ fees, expenses, costs and disbursements;

      (ix)     On the fifth cause of action against Defendants Tackett, Bennett, and Pina in their
               individual capacities for violation to the Fourteenth Amendment of the United
               States Constitution: substantive due process, a judgment awarding Plaintiff
               damages in an amount to be determined at trial, including, without limitation,
               reimbursement of and prepayment for all of Plaintiff’s tuition or related expenses,
               payment of Plaintiff’s expenses incurred as a consequence of the Assault of
               Defendants’ response thereto, damages to physical well-being, emotional and
               psychological damages, past and future economic losses, loss of educational and
               career opportunities, together with prejudgment interest, attorneys’ fees, expenses,
               costs and disbursements;

      (x)      On the sixth cause of action against Defendant OU for violation of the Fourteenth
               Amendment to the United States Constitution: equal protection, a judgment
               awarding Plaintiff damages in an amount to be determined at trial, including,
               without limitation, reimbursement of and prepayment for all of Plaintiff’s tuition
               or related expenses, payment of Plaintiff’s expenses incurred as a consequence of
               the Assault of Defendant OU’s response thereto, damages to physical well-being,
               emotional and psychological damages, past and future economic losses, loss of
               educational and career opportunities, together with prejudgment interest,
               attorneys’ fees, expenses, costs and disbursements;

      (xi)     On the sixth cause of action against Defendants Tackett, Bennett, and Pina in their
               individual capacities for violation to the Fourteenth Amendment of the United
               States Constitution: equal protection, a judgment awarding Plaintiff damages in an
               amount to be determined at trial, including, without limitation, reimbursement of
               and prepayment for all of Plaintiff’s tuition or related expenses, payment of
               Plaintiff’s expenses incurred as a consequence of the Assault of Defendants’
               response thereto, damages to physical well-being, emotional and psychological
               damages, past and future economic losses, loss of educational and career
               opportunities, together with prejudgment interest, attorneys’ fees, expenses, costs
               and disbursements;

                                          Page 57 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 58 of 59 PAGEID #: 58




      (xii)    Injunctive relief requiring Defendants OU, Tackett, Bennett, and Pina to redress
               its violations of Title IX, including, but not limited to: (1) instituting, with the
               assistance of outside experts, and enforcing a comprehensive sexual misconduct
               policy; (2) distributing written policies to all students describing prohibited
               activities and conduct and the consequences for violations; (3) providing for
               annual, independent review by outside reviewers of Defendant OU’s compliance
               with sexual harassment policies and Title IX guidance; and (4) requiring Tackett,
               Bennett, and Pina to undergo Title IX training.

      (xiii)   Punitive and/or exemplary damages against Defendants;

      (xiv)    Statutory pre- and post-judgment interest on all sums awarded;

      (xv)     An award of costs and attorneys’ fees; and

      (xvi)    Any other relief the Court finds just and proper.




                                          Page 58 of 59
Case: 2:21-cv-00858-EAS-EPD Doc #: 1 Filed: 02/26/21 Page: 59 of 59 PAGEID #: 59




Dated: February 26, 2021

                                     THE BAKER LAW GROUP

                                     By: /s/ Andrew Baker
                                             Andrew Baker, Esq.

                                             107 S. High Street, Suite 400
                                             Columbus, Ohio 43215
                                             Tel: 614-228-71882
                                             Andrew.baker@bakerlawgroup.net

                                                    -and-

                                      NESENOFF & MILTENBERG, LLP

                                      By:/s/ Andrew Miltenberg
                                             Andrew T. Miltenberg, Esq.
                                             (pro hac vice pending)
                                             Stuart Bernstein, Esq.
                                             (pro hac vice pending)
                                             Gabrielle M. Vinci, Esq.
                                             (pro hac vice pending)

                                             363 Seventh Avenue, Fifth Floor
                                             New York, New York 10001
                                             Tel: 212-736-4500
                                             amiltenberg@nmllplaw.com
                                             gvinci@nmllplaw.com

                                             Attorneys for Plaintiff Jane Doe




                                   Page 59 of 59
